DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 07/11/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is found persuasive; therefore, Election/Restrictions mailed on 06/13/2022 has been withdrawn.
Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “from an antireflection layer that extends in contact with a first face of the semiconductor layer and that is formed from a plurality of sublayers that lie parallel to one another, including a seed sublayer which is made based on a 10second crystalline semiconductor having a coefficient of thermal expansion lower than that of the first crystalline semiconductor; 
producing a peripheral section made of the second crystalline semiconductor by epitaxy from the seed sublayer at an epitaxy temperature higher than room temperature, entirely filling the peripheral trench and thus being in contact with the detecting section” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-5 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “an antireflection layer that extends over and in contact with the first face of the detecting section, formed from a plurality of sublayers that lie parallel to one another, 10including a seed sublayer which is made based on a second crystalline semiconductor having a coefficient of thermal expansion lower than that of the first crystalline semiconductor: 
a peripheral section made of the second crystalline semiconductor, extending around and in contact with the detecting section, and in contact, under an epitaxy relationship, 15with the seed sublayer” as recited in independent claim 6, in all of the claims which is not found in the prior art references.
Claims 7-10 are allowed for the same reasons as claim 6, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896